933 F.2d 1002Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Steven A. SILVERS, Claimant-Appellant,andAll of the Plot, Piece or Parcel of Land, With AllBuildings, Appurtances and Improvements Thereon, CommonlyKnown As 3756 N.E. 166Th Street, North Miami Beach, Florida33160, All Monies, Negotiable Instruments or SecuritiesContained Within Account Number 037312, Prudential BacheSecurities, All Monies, Negotiable Instruments or SecuritiesContained Within Account Number 686318, Hollywood FederalSavings and Loan Association, 1909 Tyler Street, Hollywood,Florida 33020, All Monies, Negotiable Instruments orSecurities Contained Within Account Number 7N046699,Prudential Bache Securities, 2925 Aventura Boulevard, NorthMiami Beach, Florida, All Monies, Negotiable Instruments orSecurities Contained Within Account Number 7N805131Prudential Bache Securities, 2925 Aventura Boulevard, NorthMiami Beach, Florida, Defendants.
No. 90-6408.
United States Court of Appeals, Fourth Circuit.
Submitted April 16, 1991.Decided May 23, 1991.As Amended June 3, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert N. Maletz, Senior District Judge.  (CA-87-901-WN;  CA-87-903-WN;  CA-87-1198-WN;  CA-87-1204-WN;  CA-871205-WN)
Steven A. Silvers, appellant pro se.
Gregory Welsh, Assistant United States Attorney, Richard Charles Kay, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before PHILLIPS, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Steven A. Silvers appeals from the district court's order denying his Fed.R.Civ.P. 60(b) motion filed after the court granted the government's Fed.R.Civ.P. 41(a)(2) motion and issued a certificate of reasonable cause for seizure pursuant to 28 U.S.C. Sec. 2465.  Our review of the record discloses that probable cause for the seizure existed and that Silver's post-judgment objections are without merit.  Accordingly, we affirm the district court.  United States v. Silvers, CA-87-901-WN;  CA-87-903-WN;  CA-87-1198-WN;  CA-87-1204-WN;  CA-87-1205-WN (D.Md. Sept. 25, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.